— Appeal from a judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of violating an order of the department of housing and buildings, which prohibited the use of certain real property because it was unfit for human habitation. Judgment modified by providing that the fine be $250, and the alternative period of imprisonment thirty days, and, as thus modified, the judgment is unanimously affirmed. Under the circumstances disclosed in this case, the punishment imposed was clearly excessive. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.